Exhibit No. 10.2
Executive Change-in-Control Severance Agreement
     THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made, entered into,
and is effective this                      day of December, 2009, (hereinafter
referred to as the “Effective Date”), by and between Woodward Governor Company
(the “Company”), a Delaware corporation,
and                                        (the “Executive”).
     WHEREAS, the Executive is currently employed by the Company and possesses
considerable experience and knowledge of the business and affairs of the Company
concerning its policies, methods, personnel, and operations; and
     WHEREAS, the Company is desirous of assuring insofar as possible, that it
will continue to have the benefit of the Executive’s services; and the Executive
is desirous of having such assurances; and
     WHEREAS, the Company recognizes that circumstances may arise in which a
Change in Control of the Company occurs, through acquisition or otherwise,
thereby causing uncertainty of employment without regard to the Executive’s
competence or past contributions. Such uncertainty may result in the loss of the
valuable services of the Executive to the detriment of the Company and its
stockholders; and
     WHEREAS, both the Company and the Executive are desirous that any proposal
for a Change in Control or acquisition will be considered by the Executive
objectively and with reference only to the business interests of the Company and
its stockholders; and
     WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such Change in Control or acquisition.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Article 1. Definitions
     Wherever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)   “Agreement” means this Executive Change-in-Control Severance Agreement.
    (b)   “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual base salary.     (c)   “Board” means
the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



  (d)   “Cause” shall mean the occurrence, prior to any termination of
employment, of any one or more of the following:

  (i)   The Executive’s willful and continued failure to substantially perform
the Executive’s duties with the Company (other than any such failure resulting
from the incapacity due to physical or mental illness), after a written demand
for substantial performance is delivered to the Executive that specifically
identifies the manner in which the Committee believes that the Executive has not
substantially performed the Executive’s duties, and the Executive has failed to
remedy the situation within fifteen (15) business days of such written notice
from the Committee; or     (ii)   The Executive’s commission of an act
materially and demonstrably detrimental to the financial condition and/or
goodwill of the Company or any of its subsidiaries, which act constitutes gross
negligence or willful misconduct by the Executive in the performance of the
Executive’s material duties to the Company or any of its subsidiaries; or    
(iii)   The Executive’s commission of any material act of dishonesty or breach
of trust resulting or intended to result in material personal gain or enrichment
of the Executive at the expense of the Company or any of its subsidiaries; or  
  (iv)   The Executive’s conviction of a felony involving moral turpitude, but
specifically excluding any conviction based entirely on vicarious liability.

No act or failure to act will be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. In addition, no act or omission will constitute Cause unless (A) a
resolution finding that Cause exists has been approved by a majority of all of
the members of the Board at a meeting at which the Executive is allowed to
appear with legal counsel and (B) the Company has given detailed written notice
thereof to the Executive and, where remedial action is feasible, the Executive
then fails to remedy the act or omission within a reasonable time after
receiving such notice.

  (e)   “Change in Control” of the Company shall mean the occurrence during the
Term of any one (1) or more of the following events:

  (i)   Any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose the Company or any subsidiary of the Company, or any employee benefit
plan of the Company or any subsidiary of the Company, or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of such plan which acquires beneficial ownership of voting securities of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act)

- 2 -



--------------------------------------------------------------------------------



 



      directly or indirectly of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; provided, however, that no Change in Control shall be
deemed to have occurred (1) as the result of an acquisition of securities of the
Company by the Company which, by reducing the number of voting securities
outstanding, increases the direct or indirect beneficial ownership interest of
any person to thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities, but any subsequent increase in the direct
or indirect beneficial ownership interest of such a person in the Company shall
be deemed a Change in Control provided that such subsequent increase either
occurs while such person has a direct or indirect beneficial ownership interest
of thirty percent (30%) or more of the combined voting power of the Company’s
then outstanding securities or results in such person then having a direct or
indirect beneficial ownership interest of thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities, or (2) as a
result of the acquisition directly from the Company of securities of the Company
representing less than 50% of the voting power of the Company, or (3) if the
Board determines in good faith that a person who has become the beneficial owner
directly or indirectly of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities has inadvertently reached that level of ownership interest, and if
such person divests as promptly as practicable a sufficient amount of securities
of the Company so that the person no longer has a direct or indirect beneficial
ownership interest in thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or     (ii)   During any period of
twelve (12) consecutive months (not including any period prior to the Effective
Date of this Agreement), individuals who at the beginning of such twelve-month
period constitute the Board and any new director or directors (except for any
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in subparagraph (i), above, or
subparagraph (iii), below) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board (such individuals and any such new directors being referred to as
the “Incumbent Board”); or     (iii)   Consummation of a plan of merger or
consolidation of the Company with any other corporation or a similar transaction
or series of transactions involving the Company (a “Business Combination”), in
each case unless after such a Business Combination (x) the shareholders of the
Company immediately prior to the Business Combination continue to own, directly

- 3 -



--------------------------------------------------------------------------------



 



or indirectly, at least fifty-one percent (51%) of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the new (or continued) entity (including, but not by
way of limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s former assets either
directly or through one or more subsidiaries) immediately after such Business
Combination, in substantially the same proportion as their ownership of the
Company immediately prior to such Business Combination, and (y) at least a
majority of the members of the board of directors of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

  (iv)   During any period of not more than twelve (12) consecutive months (not
including any period prior to the Effective Date of this Agreement), the
consummation of the sale or disposition by the Company of at least forty percent
(40%) of the total gross fair market value of the Company’s assets as determined
by the Committee (or any transaction or series of transactions having a similar
effect) unless after such transaction or series of transactions (x) the
shareholders of the Company immediately prior to the transaction or series of
transactions continue to own, directly or indirectly, at least fifty-one percent
(51%) of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the acquiring entity
(including, but not by way of limitation, an entity which as a result of such
transaction or series of transactions owns the Company or all or substantially
all of the Company’s former assets either directly or through one or more
subsidiaries) immediately after such transaction or series of transactions, in
substantially the same proportion as their ownership of the Company immediately
prior to such transaction or series of transactions, and (y) at least a majority
of the members of the board of directors of such entity were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such transaction or series of transactions.

  (f)   “Code” means the Internal Revenue Code of 1986, as amended.     (g)  
“Committee” means the Compensation Committee of the Board or, if no Compensation
Committee exists, then the full Board of Directors of the Company, or a
committee of Board members, as appointed by the full Board to administer this
Agreement.     (h)   “Company” means Woodward Governor Company, a Delaware
corporation, or any successor thereto as provided in Article 9.

- 4 -



--------------------------------------------------------------------------------



 



  (i)   “Disability” or “Disabled” shall mean the absence of the Executive from
the Executive’s duties with the Company on a full-time basis for a
six-consecutive month period as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.     (j)   “Effective Date” means the date as specified in
the opening sentence of this Agreement.     (k)   “Effective Date of
Termination” means the date on which a Qualifying Termination occurs, as
provided in Section 2.2, which triggers the payment of Severance Benefits
hereunder.     (l)   “Good Reason” means, without the Executive’s express
written consent, the occurrence after a Change in Control of the Company of any
one (1) or more of the following:

  (i)   The material diminution in the Executive’s authorities, duties or
responsibilities as an executive and/or officer of the Company; or     (ii)  
The Company’s requiring the Executive to have a principal job location in excess
of fifty (50) miles from the location of the Executive’s principal job location
at any time during the 12-month period immediately preceding the Change in
Control; except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s then present business travel
obligations; or     (iii)   A material reduction by the Company of the
Executive’s Base Salary; or     (iv)   A material reduction in the Executive’s
overall compensation, including short- and long-term incentive compensation
opportunities, employee benefits and retirement plans, policies, practices or
other compensation arrangements in which the Executive participates; or     (v)
  The failure of the Company to obtain an agreement from any successor to the
Company to assume and agree to perform the Company’s obligations under this
Agreement, as contemplated in Article 9; or     (vi)   A material breach of this
Agreement by the Company.

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. A termination of employment by the Executive
for one of the reasons set forth in subparagraphs (i) — (vi), above, will not
constitute “Good Reason” unless, within the 90 day period immediately following
the occurrence of such Good Reason event, the Executive has given written notice
to the Company specifying the event or events relied upon for such termination,

- 5 -



--------------------------------------------------------------------------------



 



the Company has not remedied such event or events within 30 days of the receipt
of such notice and the Executive resigns within six months following the
occurrence of the Good Reason event or at such later time as the Executive and
the Company mutually agree but in no event later than 24 months after the date
of the Change in Control.

  (m)   “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.     (n)   “Qualifying Termination” means any of the events described
in Section 2.2, the occurrence of which triggers the payment of Severance
Benefits hereunder.     (o)   “Severance Benefits” mean the payment of severance
and non-severance compensation as provided in Section 2.3.     (p)   “Term”
shall mean the term of this Agreement as provided in Article 7.

Article 2. Severance Benefits
     2.1. Right to Severance Benefits. Subject to the provisions of
Section 11.11, the Executive shall be entitled to receive from the Company
Severance Benefits as described in Section 2.3, if (i) there has been a Change
in Control of the Company and (ii) thereafter but prior to the second
anniversary of the occurrence of the Change in Control, the Executive incurs a
Qualifying Termination.
     The Executive shall not be entitled to receive duplicative severance
benefits under any other Company-related plans or programs if benefits are
triggered hereunder.
     2.2. Qualifying Termination. A Qualifying Termination shall be the
occurrence of any one of the following events:

  (a)   The Company’s termination of the Executive’s employment without Cause;
and     (b)   The termination of employment by the Executive for Good Reason.

     For purposes of this Agreement, a Qualifying Termination shall not include
the Executive’s termination of employment by reason of death or Disability, or
the Executive’s voluntary retirement or other voluntary termination for reasons
other than as specified in Section 2.2(b), or the Company’s termination for
Cause.
     2.3. Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Section 2.1, the Company
shall pay to the Executive and provide the Executive with the following
Severance Benefits subject to the provisions of Article 5 below:

- 6 -



--------------------------------------------------------------------------------



 



  (a)   A lump-sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Effective Date of Termination
(the “Accrued Obligations”).     (b)   A lump-sum amount equal to (i) the higher
of the following: (A) the Executive’s annual bonus award earned as of the
Effective Date of Termination, based on annualized actual year-to-date
performance, as determined at the Committee’s discretion, under the annual bonus
plan in which the Executive is then participating for the bonus plan year in
which the Executive’s Effective Date of Termination occurs or (B) the
Executive’s annual target bonus established under such plan for such year;
multiplied by (ii) a fraction the numerator of which is the full number of
completed days in the annual bonus plan year as of the Effective Date of
Termination, and the denominator of which is 365. This payment will be in lieu
of any other payment to be made to the Executive under the annual bonus plan in
which the Executive is then participating such the plan year.     (c)   A
lump-sum amount equal to the sum of the following: (i) the higher of: (A) the
Executive’s Base Salary in effect upon the Effective Date of Termination, or
(B) the Executive’s Base Salary in effect immediately prior to the date of the
Change in Control; and (ii) the higher of: (A) the Executive’s annual target
bonus established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs, or (B) the Executive’s annual target bonus for the most
recent bonus plan year ended prior to the date of the Change in Control.     (d)
  In consideration for the Executive entering into a restrictive covenants
agreement as described in Article 4, an additional lump-sum amount equal to the
sum of the following: (i) the higher of: (A) the Executive’s Base Salary in
effect upon the Effective Date of Termination, or (B) the Executive’s Base
Salary in effect immediately prior to the date of the Change in Control; and
(ii) the higher of: (A) the Executive’s annual target bonus established under
the annual bonus plan in which the Executive is then participating for the bonus
plan year in which the Executive’s Effective Date of Termination occurs, or
(B) the Executive’s annual target bonus for the most recent bonus plan year
ended prior to the date of the Change in Control.     (e)   Vesting and cash-out
of any and all outstanding cash-based long-term incentive awards held by the
Executive, as granted to the Executive by the Company as a component of the
Executive’s compensation. The cash-out of any such award shall be in a lump-sum
amount equal to (i) the higher of the following: (A) the Executive’s cash-based
award earned as of the Effective Date of Termination under the Company’s
long-term incentive plan, based on actual performance, as determined at the
Committee’s discretion, for the applicable performance period through the
Effective Date of Termination, or (B) the target award level established for
such award; multiplied by (ii) a fraction the numerator of which is the full
number of completed days in the preestablished performance period for

- 7 -



--------------------------------------------------------------------------------



 



      the award as of the Effective Date of Termination, and the denominator of
which is the full number of days in the entire performance period (e.g.,
typically thirty-six (36) months). This payment(s) will be in lieu of any other
payment to be made to the Executive under these cash-based long-term
performance-based awards.     (f)   A lump-sum amount equal to the cash
equivalent of the aggregate amount of contributions (other than pre-tax salary
deferral contributions by the Executive) that the Company and its affiliates
would have made on behalf of the Executive to its tax-qualified, defined
contribution retirement plan(s), whether or not the Executive was vested
therein, during the twenty-four (24) month period beginning on the Effective
Date of Termination, had (i) the Executive continued as an active participant
therein during such period, (ii) the Executive’s rate of compensation being
recognized by each plan prior to the Effective Date of Termination continued in
effect, (iii) in the case of matching contributions, the Executive’s rate of
contributions in effect on the date immediately prior to the Effective Date of
Termination remained in effect and (iv) in the case of discretionary
contributions by the Company or its affiliates, the Company and its affiliates
continued to make such contributions at the rate that applied to the most recent
plan year that ended prior the Effective Date of Termination.     (g)   A
lump-sum amount equal to the cash equivalent of the aggregate amount of the cost
(in excess of applicable contributions whether made on a pre-tax or after-tax
basis that the Executive would be required to make as an active employee) to the
Company and its affiliates of continuing for a twenty-four (24) month period, or
if shorter, to the date which the Executive becomes eligible to receive Medicare
benefits, the health and welfare benefit coverages under which the Executive was
covered immediately prior to the Executive’s Effective Date of Termination. The
lump-sum amount shall be determined based the same coverage level and cost to
the Company as in effect immediately prior to the Executive’s Effective Date of
Termination.

     2.4. Termination for Any Reason Other Than a Qualifying Termination.
Following a Change in Control, if the Executive incurs a termination of
employment which is not a Qualifying Termination, the Company shall pay the
Executive the Executive’s Accrued Obligations and the Company shall have no
further obligations to the Executive under this Agreement.
     2.5. Notice of Termination. Any termination of the Executive’s employment
by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party.
Article 3. Form and Timing of Severance Benefits
     3.1. Form and Timing of Severance Benefits. Subject to the provisions of
Article 10, the Severance Benefits described in Section 2.3 shall be paid in
cash to the Executive in a single

- 8 -



--------------------------------------------------------------------------------



 



lump sum as soon as practicable but, except as provided in Section 11.11, in no
event later than thirty (30) days following the Effective Date of Termination.
     3.2. Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.
Article 4. Restrictive Covenants
     The Executive shall be subject to the following restrictive covenants as of
the Effective Date of this Agreement:

  (a)   Noncompetition. Unless prohibited by applicable law, during the term of
employment with the Company or its affiliates or subsidiaries and for a period
of twelve (12) months after the Effective Date of Termination, the Executive
shall not: (i) directly or indirectly act alone or in concert or conspire with
any person in order to engage in or prepare to engage in or to have a financial
or other interest in any business or any activity which the Executive knows (or
reasonably should have known) to be directly competitive with the business of
the Company or its subsidiaries as then being carried on; or (ii) serve as an
employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity which the Executive knows (or reasonably should have
known) to be directly competitive with the business of the Company or its
subsidiaries as then being carried on (provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Executive may own up
to five percent (5%) of the outstanding shares of the capital stock of a company
whose securities are registered under Section 12 of the Securities Exchange Act
of 1934).     (b)   Confidentiality. The Company has advised the Executive, and
the Executive acknowledges, that it is the policy of the Company to maintain as
secret and confidential all Protected Information (as defined below), and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. Other than in the regular course of the Executive’s
employment with the Company, all Protected Information shall remain confidential
permanently and the Executive shall not at any time, directly or indirectly,
divulge, furnish, or make accessible to any person, firm, corporation,
association, or other entity, nor use in any manner, either during the term of
employment or after termination, at any time, for any reason, any Protected
Information, or cause any such information of the Company to enter the public
domain, other than with the written consent of the Company or as may be required
by law or legal process (after giving the Company notice and an opportunity to
contest such requirement).         For purposes of this Agreement, “Protected
Information” means trade secrets, confidential and proprietary business
information of the Company and its subsidiaries, and any other information of
the Company and its subsidiaries, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal

- 9 -



--------------------------------------------------------------------------------



 



      memoranda, marketing plans, internal policies, and products and services
which may be developed from time to time by the Company and its subsidiaries and
their agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach by
the Executive of this Agreement), approved for release by the Company or
lawfully obtained from third parties who are not bound by a confidentiality
agreement with the Company, is not Protected Information.     (c)  
Nonsolicitation. During the term of employment and for a period of twelve (12)
months after the Effective Date of Termination, the Executive shall not employ
or retain or solicit for employment or arrange to have any other person, firm,
or other entity employ or retain or solicit for employment or otherwise
participate in the employment or retention of any person who is an employee or
consultant of the Company or any subsidiary thereof.     (d)   Cooperation.
Executive agrees to cooperate with the Company and its attorneys in connection
with any and all lawsuits, claims, investigations, or similar proceedings that
have been or could be asserted at any time arising out of or related in any way
to Executive’s employment by the Company or any of its subsidiaries.     (e)  
Nondisparagement. At all times, the Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation.     (f)
  Remedies. The Executive and the Company agree that the restrictive covenants
contained in this Article 4 are reasonable under the circumstances, and further
agree that if in the opinion of any court of competent jurisdiction any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to excise or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the remainder of the
covenants as so amended. The Executive acknowledges and agrees that the remedy
at law available to the Company for breach of any of the Executive’s obligations
under this Article 4 would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, the Executive acknowledges, consents and agrees that, in addition
to any other rights or remedies that the Company may have at law, in equity or
under this Agreement, upon adequate proof of the Executive’s violation of any
such provision of this Agreement, the Company will be entitled to seek immediate
injunctive relief, including but not limited to, a temporary order restraining
any threatened or further breach, without the necessity of proof of actual
damage.

Article 5. Golden Parachute
     5.1. Potential Reduction. If any portion of the Severance Benefits or any
other payment under this Agreement, or under any other agreement with, or plan
of the Company or its subsidiaries or affiliates, including, without limitation,
any stock option or similar right, or the

- 10 -



--------------------------------------------------------------------------------



 



lapse or termination of any restriction on or vesting or exercisability of any
of the foregoing (in the aggregate, “Total Payments”) would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code and
but for this Section, would be subject to the excise tax imposed by Section 4999
of the Code, then such Total Payments shall be either (i) delivered in full, or
(ii) delivered as to the maximum extent which would result in no portion of such
Total Payments being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 or
similar state or local law, results in the receipt by the Executive on an
after-tax basis, of the greatest amount of Total Payments, notwithstanding that
all or some portion of such Total Payments may be taxable under Section 4999 of
the Code.
     5.2. Determination. A determination as to whether a reduction of Total
Payments will be made pursuant to Section 5.1 shall be made at the Company’s
expense by a nationally recognized accounting or consulting firm (“Advisor”)
selected by the Company. The Advisor shall provide such determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Executive and the Company within ten (10) business days of
the Effective Date of Termination if applicable, or such other time as requested
by the Company or by the Executive (provided the Executive reasonably believes
that any of the Total Payments may be subject to the Excise Tax). For purposes
of making the calculations required by this paragraph, the Advisor may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Advisor such information and documents as the Advisor may reasonably
request in order to make a determination under this Section. Within ten
(10) business days of the delivery of the Determination to the Executive and the
Company, the Executive shall have the right to dispute the Determination. If
there is no dispute, the Determination shall be binding, final and conclusive
upon the Company and the Executive subject to the application of Section 5.3.
     5.3. Assignment of Reduction. In the event the Advisor shall determine that
the Total Payments provided to the Executive should be reduced in order to
provide the Executive the greatest amount of Total Payments, on an after-tax
basis, as described in Section 5.1, the Total Payments under this Agreement
shall be reduced by the minimum extent necessary (but in no event to less than
zero) so that no portion of such Total Payments, as so reduced, shall be subject
to excise tax under Section 4999 of the Code. In order of priority, the
necessary reduction shall be applied against the Severance Benefits described in
Sections 2.3(b), 2.3(c), 2.3(e), 2.3(f), 2.3(g) and 2.3(a) to the extent
necessary to satisfy the required reduction.
Article 6. The Company’s Payment Obligation
     6.1. Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final.

- 11 -



--------------------------------------------------------------------------------



 



     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
affect the Company’s obligations to make the payments and arrangements required
to be made under this Agreement.
     6.2. Contractual Rights to Benefits. This Agreement establishes and vests
in the Executive a contractual right to the benefits to which the Executive is
entitled hereunder. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
Article 7. Term of Agreement
     The term of this Agreement (the “Term”) will commence on the Effective Date
and shall terminate on the second anniversary thereof; provided, however, on the
second anniversary of the Effective Date and on each anniversary thereafter, the
Term shall be extended automatically until the next subsequent anniversary of
the Effective Date, unless either party delivers written notice to the other
party twelve (12) months prior to the end of the Term as it may have been
extended, stating that the Term of this Agreement will not be extended or
further extended, as the case may be. In such case, the Agreement will terminate
at the end of the Term, or extended Term, then in progress.
     However, in the event of a Change in Control of the Company, the Term of
this Agreement shall automatically be extended for two (2) years from the date
of the Change in Control.
     The expiration or termination of the Term will not impair the rights or
obligations of the Executive or the Company that accrue hereunder prior to such
expiration or termination, except to the extent specifically stated herein. In
addition to the foregoing, (i) provided that the Executive is entitled to and
ultimately receives Severance Benefits under Section 2.1, the Executive’s
covenants contained in Article 4 and release under Section 11.11 will survive
the expiration or termination of this Agreement and the Term or the termination
of Executive’s employment for any reason whatsoever and (ii) in all cases the
provisions of Article 11 and the Company’s obligations under Section 8.1 will
survive the expiration or termination of this Agreement and the Term or the
termination of the Executive’s employment for any reason whatsoever.
Article 8. Legal Fees
     8.1. Legal Fees and Expenses. (a) It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
in connection with any dispute arising under this Agreement because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any proceeding designed to

- 12 -



--------------------------------------------------------------------------------



 



deny, or to recover from, the Executive the benefits provided or intended to be
provided to the Executive hereunder, the Company irrevocably authorizes the
Executive from time to time to retain counsel of Executive’s choice, at the
expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such dispute or proceeding. Notwithstanding any
existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to the Executive’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the Executive agree that a confidential relationship will exist
between the Executive and such counsel. Without respect to whether the Executive
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
reasonable attorneys’ and related fees and expenses incurred by the Executive in
connection with any of the foregoing during the period beginning on the
Effective Date and ending 10 years after the date of the Executive’s termination
of employment. However, if the Executive brings an action in bad faith, or with
no colorable claim of success, the Company shall not pay for any of Executive’s
attorneys’ fees or related expenses.

  (b)   Payments due to the Executive under Section 8.1(a) will be made within
five business days (but in any event no later than the last day of the
Executive’s tax year following the tax year in which the Executive incurs the
expense) after delivery of the Executive’s written requests for payment,
accompanied by such evidence of fees and expenses incurred as the Company may
reasonably require, provided that (i) the reimbursements or in-kind benefits to
be provided by the Company in one taxable year will not affect the reimbursement
or in-kind benefits that the Company is obligated to pay in any other taxable
year and (ii) the Executive’s right to reimbursement or in-kind benefits will
not be subject to liquidation or exchange for another benefit.

Article 9. Successors
     9.1. Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.
     9.2. Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to the
Executive hereunder had the Executive continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate.

- 13 -



--------------------------------------------------------------------------------



 



Article 10. Section 409A of the Code

  Notwithstanding any contrary provision of the Agreement:     (a)   Any amount
payable upon the Effective Date of Termination that is deemed deferred
compensation subject to Section 409A of the Code shall not be payable upon the
Effective Date of Termination pursuant to the Agreement unless such Qualifying
Termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder.     (b)   For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the Executive’s
right to receive any installment payments under the Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.     (c)   Notwithstanding any provision of this Agreement to the
contrary, if the Executive is a “specified employee” (within the meaning of
Section 409A and determined pursuant to the identification methodology selected
by the Company from time to time) on the Executive’s Effective Date of
Termination and if any portion of the payments or benefits to be received by the
Executive upon separation from service (within the meaning of Section 409A)
would be considered deferred compensation (within the meaning of Section 409A)
the payment or provision of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A (the “Delay Period”), then the Company will not pay
or provide the amount or benefit on the otherwise scheduled date, but such
payments or benefits (the “Delayed Payments” and the “Delayed Benefits,”
respectively) will instead be accumulated and paid on the earlier of (i) the
first day of the seventh month following the date of the Executive’s Effective
Date of Termination and (ii) the Executive’s death (the applicable date, the
“Permissible Payment Date”). The Company will pay interest on the Delayed
Payments and the value of the Delayed Benefits at the rate specified in
Section 11.9. Any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.     (d)   To the extent that there is a material risk that any
payments under this Agreement may result in the imposition of an additional tax
to the Executive under Section 409A, the Company will reasonably cooperate with
the Executive to amend this Agreement such that payments hereunder comply with
Section 409A without materially changing the economic value of this Agreement to
either party.

- 14 -



--------------------------------------------------------------------------------



 



Article 11. Miscellaneous
     11.1. Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time the Executive’s compensation, title, responsibilities, location, and all
other aspects of the employment relationship, or to discharge the Executive at
any time (subject to such discharge possibly being considered a Qualifying
Termination pursuant to Section 2.2).
     11.2. Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof. In
addition, the payment of Severance Benefits provided for under this Agreement in
the event of the Executive’s termination of employment shall be in lieu of any
severance benefits payable under any severance plan, program, or policy of the
Company to which the Executive might otherwise be entitled.
     11.3. Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or, if sent by registered or certified mail to
the Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its principal offices.
     11.4. Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
     11.5. Conflicting Agreements. The Executive hereby represents and warrants
to the Company that the Executive’s entering into this Agreement, and the
obligations and duties undertaken by the Executive hereunder, will not conflict
with, constitute a breach of, or otherwise violate the terms of, any other
employment or other agreement to which the Executive is a party, except to the
extent any such conflict, breach, or violation under any such agreement has been
disclosed to the Board in writing in advance of the signing of this Agreement.
     Notwithstanding any other provisions of this Agreement to the contrary, if
there is any inconsistency between the terms and provisions of this Agreement
and the terms and provisions of Company-sponsored compensation and welfare plans
and programs, the Agreement’s terms and provisions shall completely supersede
and replace the conflicting terms of the Company-sponsored compensation and
welfare plans and programs, where applicable.
     11.6. Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
     Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only

- 15 -



--------------------------------------------------------------------------------



 



to the extent, that such payment is prohibited by the terms of any final order
of a federal or state court or regulatory agency of competent jurisdiction;
provided, however, that such an order shall not affect, impair, or invalidate
any provision of this Agreement not expressly subject to such order.
     11.7. Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Committee, as
applicable, or by the respective parties’ legal representatives or successors.
     11.8. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Illinois shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.
     11.9. Interest. Without limiting the rights of the Executive at law or in
equity, if the Company fails to make any payment or provide any benefit required
to be made or provided hereunder on a timely basis, the Company will pay
interest on the amount or value thereof at an annualized rate of interest equal
to the “prime rate” as set forth from time to time during the relevant period in
The Wall Street Journal “Money Rates” column plus 2%. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.
     11.10. Other Benefits. Except as expressly provided herein, this Agreement
will not affect any rights that Executive may have upon the Executive’s
termination of employment for any reason under any other agreement, policy, plan
program or arrangement of the Company or any affiliate providing benefits, which
rights shall be governed by the terms thereof.
     11.11. Release. The Executive’s entitlement to receive from the Company
Severance Benefits (other than Accrued Obligations) as provided in Section 2.1
is expressly conditioned on: (i) the Executive executing and delivering to the
Company a Release Agreement, in the form customarily used by the Company at the
executive level prior to the Change in Control, within twenty-one (21) days (or
forty-five (45) days if the Company determines and notifies the Executive in
writing that such longer period is required under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”)) after the occurrence of the
Executive’s Qualifying Termination and (ii) Executive not revoking such Release
Agreement within seven (7) days after execution and delivery of such Release
Agreement to the Company. If the Executive does not execute the Release
Agreement and deliver it to the Company within such period or executes and
delivers the Release Agreement to the Company but revokes it within seven
(7) days after execution and delivery, the Executive will not be entitled to any
Severance Benefits (other than Accrued Obligations). In the event, the Company
determines, as provided above, that forty-five (45) days is required under ADEA,
the thirty (30) day period to pay the Severance Benefits as provided in
Section 3.1 shall be sixty (60) days.

- 16 -



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement on this                    day of
December, 2009.

         
WOODWARD GOVERNOR COMPANY
      EXECUTIVE
 
       
 
       
By: James R. Rulseh
       Chairman, Compensation Committee
      Signature
 
       
 
       
 
      Printed Name

- 17 -